Title: Charles Storer to John Adams, 7 Apr. 1786
From: Storer, Charles
To: Adams, John


          
            
              Dear Sir,
            
            

              Boston.

              7th. April. 1786.
            
          

          To send a number of letters under cover to you without one line to
            yourself, were it only by way of apology, would, I think, have rather an unseemly
            appearance, & might be somewhat inexcusable—I know you do not like to be baulked
            in this manner, and to prevent this disappointment I write a few lines, if it be only to
            assure you of my good will & to wish that I had wherewithal to afford you
            greater satisfaction..—
          I wish, Sir, there was a little more of that enthusiastic, public
            spirit remaining, which has supported us thro’ a difficult and dangerous war. I think it
            would be better for us: we are getting too easy & indifferent to the general
            weal—Private Interest seems to have taken posession of every Individual; and that
            virtuous patriotism, which was once our boast seems now to be altogether dead— —You will
            think me a melancholy bird to be thus croaking nothing but evil—but really, Sir, I would
            wish to sing a sprightlier note could I with justice—But while there is life there is
            hope: We are not yet past recovery—We have hitherto been acting but partially. Could it
            be effected that the thirteen States should act in union, unison & concert, we
            might yet do well—and this I hope will be the case e’er long— New York is now the only
            non-compliant State to the requisitions of Congress, vesting that body with power to
            levy a general Impost & to regulate general Commerce and it is yet doubtfull
            whether they will comply, tho’ a bill is now before their General Assembly for that
            purpose—Should Congress obtain this power, their efforts, in restricting foreign Trade,
            joined with the efforts of each particular State, which seems, or are about encouraging
            their own manufactures, fishery & navigation, will I am persuaded put us on a
            firmer footing, give us stability at home—make us respected abroad, and make us feel
            oursleves really independant—Our Legislature are about encourageing the growth of Sheep
            & Hemp—and the production of every necessary our Country will allow of—So are
            they doing in the other States—Our Society of Arts & Sciences, and
            that of Agriculture are proposing premiums to those who excell in any usefull
            improvement—These things, if resolutely persisted in, will eventually be beneficial to
            us: that is if our foreign trade be so restricted as to proportion it to our superfluous
            produce & so prevent a heavy debt accumulating over our heads; which must
            necessarily cramp the activity, exertion, & even the genius of the People—At
            present we do not act in concert; but there is a Committee appointed from the several
            States to consider of the general Interest, Commerce & Productions of the
            Country and to make a report upon which Congress may found some general rule &
            regulation—I am impatient to see some general system adopted not only as I am persuaded
            our public affairs will be better conducted, but also that we may be able to disappoint
            the views & wishes of those European Powers, who build upon our disunion
            & poverty—I am still firm in the hope that all will be yet be well,
            Sir.
          The cause you were some years ago concerned in, between Mr: Doane & a number of Gentlemen at Portsmouth, has
            been lately re-tried here, and Mr: Doane has again lost his
            case. It was the most important cause tried during the last Sessions.
          Electioneering is over here, Mr: Bowdoin rechosen Governor,
              Mr: Cushing Lt: Governor: that
            is, in this town—Who are appointed to other offices I cannot yet tell—As to news we have
            none. We seem to be all in waiting to begin some general movement thro^out the
            States—particularly since there is now but one State that has not come into the general
            System—When this great work begins, I imagine you will feel its first effect—Then you
            may assure yourself of the support from home that you have so long wished—I wish much to
            see you in motion again—Trade will be the first object of Congress’ attention: they are
            averse to an extensive trade—& particularly with G: Britain.—If I can collect
            any Newspapers will send them to you with this—
          With great esteem & respect, I am, Sir, / Yr: much oblig’d: humle: servt:

          
            
              Chas: Storer.
            
          
        